DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 04/14/2022 are acknowledged.
Claims 116 and 120-124 are pending. 


3. The disclosure is objected to because of the following inconsistency: 
The specification contains multiple repetitions of the phrase “The VL domain may be combined with any of the light chain constant region sequences described herein, e.g. Seq ID Nos:207, 209, 211, 213, 215, 217, 219, 221, 223, 225, 227, 229, 231, 233, 235, 237, 536 and 538” (e.g. page 24).  All of the listed SEQ ID Numbers refer to amino acid sequences, except for SEQ ID NO: 211, which, according to the Sequence Listing, is a nucleotide sequence.  Appropriate correction of clarification is required.


4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



5. Claims 116 and 120-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9957323 (of record). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘323 patent.

The amino acid sequences disclosed in the instant application and mentioned herein below, are identical to amino acid sequences disclosed in the ‘323 patent having the same SEQ ID Numbers (see SCORE and the respective Sequence Listings).

Instant claim 116 is directed to an anti-ICOS antibody comprising a heavy chain amino acid sequence SEQ ID NO: 410 and a light chain amino acid sequence SEQ ID NO: 417.

The claims of the ‘323 patent are directed to an anti-ICOS antibody comprising a heavy chain variable region (VH) amino acid sequence SEQ ID NO: 408 and a light chain variable region (VL) amino acid sequence SEQ ID NO: 415 (claims 1, 4 and 5), wherein the antibody comprises an effector enabled human IgG1 constant region (claims 6-7).

The heavy chain of the instant antibody (SEQ ID NO: 410) is composed of a VH of SEQ ID NO: 408, and a constant region of SEQ ID NO: 340, the latter being the amino acid sequence of human IgG1 constant region (which is effector enabled).  Therefore, the heavy chain of the antibody recited in the ‘323 patent has the same amino acid sequence as that of the instantly claimed antibody.

The light chain of the instant antibody (SEQ ID NO: 417) is composed of a VL of SEQ ID NO: 415, and a constant region of SEQ ID NO: 207, the latter being the amino acid sequence of immunoglobulin kappa chain constant region (e.g. GenBank AWK57456.1, or UniProtKB/Swiss-Prot P01834.2).  A person of ordinary skill in the art would at once envisage a light chain comprising a constant region of SEQ ID NO: 207, there being only two types of light chain constant region sequences, kappa and lambda.

Accordingly, instant claims 116 and 121 are anticipated by the claims of the ‘323 patent.

The antibody of the ‘323 patent can be multispecific (claims 8-9), and formulated in a composition (claim 10), thereby anticipating instant claims 120 and 122.

The limitations of claims 123 and 124 would have been obvious in view of the claims of the ‘323 patent, in particular the requirement that the antibody be effector enabled (i.e. possess increased cytotoxicity), since afucosylated antibodies have increased cytotoxicity, and conjuration to cytotoxic drugs further enhances the cytotoxic properties of an antibody. 



6. Claims 116 and 120-124 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/471161, published as US 2020/0190191 (of record).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘161 application, which recite a multispecific anti-ICOS antibody comprising a VH and VL of SEQ ID NOS: 408 and 415, respectively (claims 21, 28 and 34) formulated in a composition (claim 37).  

The antibody is used for treating cancer associated with ICOS-positive Tregs (claims 38-39).  It would be clear to a skilled artisan that to be effective in treating such cancers, the antibody would have to possess cytotoxic properties, which can be conferred by an Fc effector positive constant region, such as that of IgG1, and enhanced by afucosylation, or by conjugating the antibody to a cytotoxic drug.  Therefore, the limitations of the instant claims would have been obvious over the claims of ‘161 application for the same reasons as presented in section 5 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7. Conclusion: no claim is allowed.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644